Citation Nr: 0126190	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  99-05 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had honorable active military service from May 
1968 to May 1970; he also has active military service from 
February 1975 to October 1977.  The veteran's second period 
of service was, however, under other than honorable 
conditions. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New Orleans, Louisiana.  


FINDING OF FACT

The veteran's PTSD is manifested by some depression, anxiety, 
irritability, and minimal isolation; occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships is not shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1998, the veteran submitted a request to the RO 
asking that his service-connected post-traumatic stress 
disorder (PTSD) be re-evaluated.  At that time, it was rated 
as 30 percent disabling in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 9411.  

As a result of his request, a VA psychiatric examination was 
accomplished in March 1998.  Prior to the actual examination, 
the examiner noted that the veteran had repeated problems and 
difficulty with alcohol and alcohol abuse.  The veteran told 
the doctor that he suffered from anger, sleeplessness, 
nightmares, and depression.  He denied delusions and 
hallucinations.  He reported that he had lost three jobs 
since the previous evaluation and that he was depressed and 
angry.  He reported that he slept only three to four hours at 
night and had nightmares two to three times a week.  He also 
reported memory loss.  A diagnosis of PTSD was given; a 
global assessment functioning score (GAF) of 50 was assigned.  
The examiner further wrote:

Global assessment of functioning score 
indicates difficulties with keeping a job 
and other symptoms.  It is difficult to 
tease out the difference between the 
post-traumatic stress disorder and the 
drinking.  However, I would state that, 
at this time, they are probably both 
equivalent in terms of pulling down his 
abilities.  

On the basis of this examination, the RO concluded that an 
increased evaluation was warranted, and thus, in June 1998, a 
50 percent rating was assigned.  The veteran was notified of 
this decision; upon reviewing the decision, the veteran 
concluded that he was dissatisfied with the RO's action and 
filed a notice of disagreement.  In essence, he stated that 
his PTSD affected his ability to maintain his job as a 
security guard.  

Following the receipt of the veteran's notice of 
disagreement, the RO obtained the veteran's VA medical 
treatment records.  These records were for treatment received 
in 1998 and 1999.  Most of the records showed treatment for 
the veteran's service-connected skin disability.  The 
remaining relevant records reported on the treatment received 
by the veteran for his chronic alcoholism.  Specific problems 
with the veteran's PTSD, along with the treatment thereof, 
was not shown in those records.  

The veteran proffered testimony before an RO Hearing Officer 
in May 1999.  He discussed his skin condition and offered 
generalized statements concerning the symptoms and 
manifestations he was experiencing as a result of his PTSD.  
He indicated that he was not currently worked and last worked 
as a security guard, but that he was unable to carry a gun 
due to his PTSD.  He indicated that he was being treated for 
PTSD at the VA and that last treatment was in September 1998 
when he participated in a detoxification program.  He 
indicated that he got along well with his wife and child and 
that he did not talk with his brothers and sisters.  He 
testified that he had dreams about Vietnam and that he slept 
only 2 to 3 hours a night.  He indicated that he had problems 
with anger, memory and concentration.  

On VA examination in June 1999, the veteran complained of 
being aggressive and suffering from anxiety.  He said that no 
employer would hire him due to his skin condition.  He 
further told the examiner that he sometimes experienced 
sleeplessness, nightmares, depression, a lack of motivation, 
and bitterness.  He also said that he was emotionally 
withdrawn from others.  He reported that he was currently 
married and got along fine with his spouse.  It was noted 
that pharmacy records showed that medications were prescribed 
for depression and the veteran reported that he took all of 
his medications and that they were effective.  Upon 
completion of the exam, the doctor concluded:

	. . . [the veteran] seemed not 
significantly different compared to the 
previous reports.  The clinical interview 
suggested vague current symptoms of 
"anxiety", being "too aggressive", and 
dreams, which he said, were varied in 
content.  The neurobehavioral status 
examination did not seem to reflect 
significant impairment.  Furthermore as 
was noted from previous reports the 
psychological testing did not fully 
support subjective report apparently due 
to inconsistency in [the veteran's] 
symptom endorsement.  Also dissimulation 
cannot be conclusively ruled out.  Aside 
from these conclusions, further medical 
evaluation is recommended to address the 
confounding factor of medication mediated 
CNS-side-effects as being the source of 
his symptoms:  Clonidine and Alprazolam - 
depression, irritability, agitation, 
difficulty to perform complex mental 
functions, memory impairment, 
restlessness, nervousness, paradoxical 
reactions; and Paroxetine HCl - alcohol 
abuse, depersonalization, hallucinations, 
antisocial reaction, hostility, 
paresthesia, insomnia.

The final diagnoses included PTSD and a GAF score of 65 was 
assigned.  

In April 2000, the veteran underwent a third psychiatric exam 
at the VA medical center.  Before accomplishing the 
examination, the examiner noted the smell of alcohol 
emanating from the veteran.  The veteran reported that he 
lived with his wife and youngest son.  He described a close 
relationship with his son.  He reported that he did not leave 
the house often.  Anxiety was noted; hallucinations and 
delusions were denied.  Although the veteran complained of 
flashbacks and depression, the veteran's predominant 
complaints focused on his skin condition.  Chronic PTSD was 
diagnosed and the examiner wrote that a GAF of 50, showing 
serious impairment in social and occupational functioning, 
was appropriate.  

The doctor additionally noted:

	. . . The GAF of 50 indicates 
serious disruption of this veteran's 
ability to deal with social and 
occupational functioning.  He does not 
work and apparently gets along with very 
few people.  Alcohol abuse and dependency 
is often seen as a co-morbid diagnosis 
with PTSD.  His drinking has in the past 
impacted his ability to function as well 
as the PTSD.  I believe this continues to 
date.  The definition of GAF per the 
DSMIV manual precluded this examiner from 
offering a professional opinion of such a 
score for each diagnosis.  Furthermore, 
there is no empirical research support 
for making such assessments.

I advised this veteran to get treatment 
for his alcohol problems.  He declined 
stating that he is not using alcohol 
other than low alcohol beer.

On VA examination in November 2000, the veteran reported a 
"pretty good" relationship with his wife and that he had a 
satisfactory relationship with his son.  He reported that he 
had not worked in the previous two years and that he could 
not be hired because of eye and skin conditions and that he 
could not pass a physical examination.  He also indicated 
that he could not work due to being medicated and having 
PTSD.  He reported basic feeling of ambivalence, blandness, 
depression, guilt, hopelessness, failure, loneliness, 
disappointment, frustration, helplessness, anger, fee and 
bitterness, indifference, contentment and friendliness.  He 
also described himself as socially and emotionally withdrawn 
and having low energy and absent motivation.  The examiner 
concluded:

Based on the results of the entire 
examination, it is this examiner's 
professional opinion that [the veteran] 
presented as essentially a little more 
dysphoric and significantly less hostile 
than in the 1999 examination.  The 
dysphoria might stem in part from the 
possibility of current alcohol use.  This 
also alluded to in the April 2000 
examination.  Medication might also play 
a role. . . Symptoms associated with 
posttraumatic stress disorder seemed 
stable if not in abeyance.  That is, the 
history indicated no significant change 
in his clinical status since the previous 
examination.  The clinical interview 
showed him to be rather less hostile and 
more dysphoric compared to the 1999 
examination.  The presence of alcohol 
could not be conclusively ruled out.  It 
also was revealed that he apparently was 
receiving very limited mental health 
treatment since he claimed to have quit 
taking both prescribed antidepressant 
medications.  The only psychotropic 
medication that he admitted to taking was 
a benzoidiazepine, which with alcohol, 
tends to be synergistic in effect.  A 
claim of head trauma last year might 
indicate the possible appropriateness of 
a neurological examination and/or imaging 
study of the brain.  The neurobehavioral 
status examination showed multiple 
cognitive impairments, especially verbal 
memory and including partial 
disorientation.  The objective 
psychological testing results were 
indeterminate due to apparent random or 
inconsistent responding.  If alcohol was 
present, which was suspected, this might 
explain such. 

The veteran was given a diagnosis of mild-to-moderate PTSD, 
and a GAF score of 60 was assigned.

The results were returned to the RO for review; it concluded 
that a 50 percent disability rating, and no more, was the 
appropriate evaluation for the veteran's service-connected 
PTSD.

When a veteran submits a compensation claim to VA, VA has a 
duty to assist him with that claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2001).  Over the course of this 
appeal, VA has obtained his VA treatment records and provided 
numerous VA psychiatric examinations.  The veteran has also 
provided written statements before the VA and he proffered 
testimony before an RO Hearing Officer.  Additional private 
or other government records that would assist in the 
processing of this claim have not been identified by the 
veteran.  The veteran has been provided appropriate notice of 
the pertinent laws and regulations, and he has been given the 
opportunity to provide additional information in support of 
his claim.  It is the conclusion of the Board that the VA has 
satisfied its duty to assist the veteran.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2001).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2001).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2001).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2001).

"The regulations do not give past medical reports precedence 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.  An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (2001).  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as ". . . such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) 
(interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, which is contrary to the provisions of 38 C.F.R. 
§ 4.14 (2001).  A claimant may have separate and distinct 
manifestations attributable to the same injury, however, and 
if so, these should be rated under different diagnostic 
codes.  See Fanning v. Brown, 4 Vet. App. 225 (1993).

The general rating formula for mental disorders is 
established at 38 C.F.R. § 4.130 (2001).  The formula 
assesses disability according to the manifestation of 
particular symptoms, providing objective criteria for 
assigning a disability evaluation.  Under the criteria of 
Diagnostic Code 9411, a 50 percent disability rating is 
warranted for:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.




And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran's GAF scores over the past three years have 
ranged from 50 to a higher 65.  A GAF score of 41 to 50 
contemplates severe symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functions 
(e.g., few friends, conflicts with peers or co-workers).  
Where there is a GAF score of 61 to 70, mild symptoms will be 
found.  These include a depressed mood and mild insomnia, or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  See DSM-IV at 44-47.  
A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

If the Board was to simply rely upon the GAF scores given to 
the veteran during the course of his appeal, the Board could 
conclude that an evaluation in excess of 50 percent was not 
warranted.  That is, even when he was assigned a GAF of 50, 
he was not predominantly exhibiting manifestations and 
symptoms indicative of a condition that was worsening.  
During the last three to four years, the veteran has had some 
anger outbursts and difficulty sleeping.  He has not had a 
permanent and chronic impairment of his thought process and 
his ability to maintain the activities of daily living have 
not been seriously impaired.  

Although there is evidence that the veteran experiences 
disturbances in mood, the veteran has not demonstrated 
suicidal ideation, obsessional rituals, illogical or 
irrelevant speech, near-continuous panic or depression 
affecting his ability to function independently, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, or the inability to establish and 
maintain effective relationships.  Specifically, none of the 
medical evidence reveals these types of symptoms, which 
precludes the assignment of a rating greater than 50 percent.  
The record shows that the veteran has maintained a 
relationship with he wife and child and socializes at home to 
some extent.  

Therefore, it is the conclusion of the Board that the mental 
status examinations, along with the evidence presented by the 
veteran and his medical records, do not show that either a 70 
percent or 100 percent evaluation is warranted under the 
Schedule.  The veteran's statements and testimony about the 
extent and frequency of his symptoms are outweighed in 
probative value by his medical treatment records and the four 
VA psychiatric examinations he has had in 1998, 1999, and 
2000.  See generally Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  A 
higher rating pursuant to 38 C.F.R. Part 4, Diagnostic Code 
9411 (2001) would require a more severe degree of 
occupational and social impairment, something not shown by 
the record.  Accordingly, the preponderance of the evidence 
is against the assignment of a rating in excess of 50 percent 
for PTSD.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2001).


ORDER

Entitlement to an increased evaluation for PTSD is denied.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals



 

